



COURT OF APPEAL FOR ONTARIO

CITATION: M. v. F.,
    2015 ONCA 277


DATE: 20150422

DOCKET: C57855

MacFarland, Tulloch and Benotto JJ.A.

BETWEEN

M.

Applicant (Appellant)

and

F.

Respondent (Respondent in Appeal)

Edwin A. Flak and Amit S. Dror, for the appellant

Thomas G. Bastedo Q.C. and Samantha Chousky, for the
    respondent

Heard: March 31, 2015

On appeal from the order of Justice Kevin Whitaker of the
    Superior Court of Justice, dated October 22, 2013.

Benotto J.A.:

[1]

The parties to this appeal are the parents of a little boy now age six. They
    have been arguing with each other about parenting arrangements for his entire
    life. The childs primary residence is with his mother, the appellant. He has
    extensive time  but no overnights  with his father, the respondent. The
    overnight time was the main issue at a trial that lasted 34 days. The trial
    judge concluded that the childs best interest would be served by allowing
    overnights. The mother appeals this finding.

Background

[2]

The parties began dating in 2006 and were involved in an
    on-again/off-again relationship until June 2009. They lived together from
    mid-March 2008 until late April 2008. It was during this brief cohabitation
    that the appellant became pregnant with their child who was born in January
    2009.

[3]

Both parties have children from previous relationships. At the time of
    trial the appellants two children were 8 and 11, and the respondents were 13
    and 18. He also has a new baby (then 5 months old) from his current
    relationship. The two older children reside with the respondent part of the
    time and the baby lives with him full time.

[4]

The appellant owns a successful insurance brokerage. The respondent is a
    litigation lawyer.

[5]

The parties relationship has been aptly described as toxic. They have
    treated each other with cruelty and disrespect. The respondent was previously
    diagnosed with narcissistic personality disorder and struggled with alcohol
    issues. The appellant used marijuana. The appellant alleged that the respondent
    abused her physically. On one occasion, the police were called. The allegations
    against the respondent included: strangulation during intercourse; ripping out
    of her earrings; dragging her down stairs; and hitting her in the face.

[6]

Both parties admitted that they lied at various points in the
    litigation. Both engaged in inappropriate conduct during the litigation. The
    respondent sent the appellant a video of a husband giving a wife keys to a car,
    which blew up when the wife tried to turn it on. The appellant passed on and
    promoted false information about the respondents personal life, sexual
    practices and drug habits; installed video cameras to watch drop-offs and
    pick-ups of the child, and tried to hack into his daughters computer to find
    images that would undermine his credibility.

Involvement of Dr. Butkowsky

[7]

Dr. Irwin Butkowsky is a highly experienced child psychologist who specializes
    in family breakdown. He first saw the parties in October 2009 when the child
    was nine months old. They consulted him for mediation with respect to their
    parenting arrangements. The mediation continued until February 2010 when it was
    terminated because the parties were not able to reach an agreement. By June 2010,
    when the child was 17 months old, the parties were involved in litigation. They
    wished to have an assessment pursuant to section 30 of the
Childrens Law
    Reform Act
R.S.O. Chapter C.12 (CLRA). Their counsel contacted Dr.
    Butkowsky. He was concerned about conducting the assessment after having been
    involved in mediation. The parties signed the appropriate waivers and consents
    for him to proceed.

[8]

Dr. Butkowsky completed the assessment report on August 10, 2011. The
    parties still did not resolve the parenting issues and proceeded to trial. A
    second updated report was requested and prepared in anticipation of trial. The
    report was completed in September 2012 just before trial.

[9]

The trial began in September 2012 and continued until May 2013. Dr.
    Butkowskys two reports and oral testimony were in evidence. He proposed a
    comprehensive parenting plan which included overnights with the respondent.

[10]

Dr.
    Butkowsky noted a difference in the child between the first and the second
    report. The childs original precocious and sociable nature had changed. In
    marked contrast, at the second assessment, he was apprehensive, shy and
    somewhat fearful. Dr. Butkowsky attributed this change to the childs continued
    exposure to instability, parental tension and conflict. Dr. Butkowsky opined
    that:

[The child] is in need of increased opportunity to further
    develop his psychological/emotional attachment to his father

[11]

Dr.
    Butkowsky felt that overnight access would assist in developing the
    relationship between the father and the child, and would be safe. In light of
    what Dr. Butkowsky referred to as the highly toxic and dysfunctional nature
    of the relationship between the parties, he recommended ongoing counselling/mediation.

[12]

The
    appellant retained Dr. Peter Jaffe to conduct a critique of Dr. Butkowkys
    report. Dr. Jaffe did not see the child or the parties in a clinical setting.
    He defined his limited role as an expert to be to raise concerns about Dr.
    Butkowskys assessment for the courts consideration.

[13]

Dr.
    Jaffe opined that there should be no overnights until the respondent father takes
    responsibility, expresses genuine remorse and completes treatment in
    connection with the domestic violence. He testified that the
    mediation-arbitration of parenting disputes in this case was inappropriate
    because it provides the perpetrator with a new arena for abuse.

The Trial Judgment

[14]

The
    trial judge concluded that, notwithstanding the allegations of abuse,
    alcoholism and narcissistic personality disorder, the respondent should have overnights
    with the child. He considered that these allegations had no bearing on the
    respondents ability to parent the child during the night and that the childs
    best interests would be served by adopting Dr. Butkowskys parenting plan. He
    accepted the recommendations of Dr. Butkowsky. His reasons for doing so
    included the following:

·

Dr. Butkowsky determined that overnights would be safe, and were
    essential to the well-being of the child. Dr. Butkowsky was very familiar with
    the family and is highly regarded in his field.

·

The respondent has parented three children without incident and
    without any restrictions.

·

The respondent has spent many hours alone with the child without
    incident, and without his alleged alcoholism manifesting itself while
    parenting.

·

The respondent has had lengthy and unsupervised time with the
    child and there is no basis to consider that the child will be at risk of
    violence.

·

Dr. Jaffe lacked information and admitted he might have changed
    his mind if he knew more about the facts.

·

The allegations of domestic violence were over four years old and
    there were no suggested or reported incidents in the intervening period.

[15]

The
    trial judge ordered that the parenting recommendations of Dr. Butkowsky be
    implemented. He also ordered the childs name changed to include the
    respondents surname.

Basis of the Appeal

[16]

The
    appellants challenge to the overnight time in connection with the parenting
    plan rests on three broad grounds:

1. The trial judge gave
    insufficient reasons.

2. The trial judges
    decision is not supported by the evidence.

3. The trial judge erred
    by not making an order for custody in her favour and by delegating his
    authority to the assessor.

Analysis

Sufficiency of Reasons

[17]

The
    appellant submits that the trial judges reasons were insufficient. The remedy
    sought is to reverse the trial judges ruling, eliminate the overnights and
    grant her sole custody.

[18]

The
    appellants submission with respect to the trial judges reasons is threefold: (i)
    the trial judge failed to consider the mandatory criteria of section 24(2) of
    the CLRA; (ii) he failed to give proper weight to the allegations of domestic
    violence in accordance with the report of Dr. Jaffe; and (iii) he did not
    articulate the basis for the credibility findings he made.

[19]

Section
    24(2) of the CLRA sets out the criteria that court must consider with respect
    to the merits of an application for custody and access:

Best interests of child

(2)  The court shall consider all the childs needs
    and circumstances, including,

(a) the love, affection and emotional ties between
    the child and,

(i) each person entitled to or claiming custody of or
    access to the child,

(ii) other members of the childs family who reside
    with the child, and

(iii) persons involved in the childs care and
    upbringing;

(b) the childs views and preferences, if they can
    reasonably be ascertained;

(c) the length of time the child has lived in a
    stable home environment;

(d) the ability and willingness of each person
    applying for custody of the child to provide the child with guidance and
    education, the necessaries of life and any special needs of the child;

(e) the plan proposed by each person applying for
    custody of or access to the child for the childs care and upbringing;

(f) the permanence and stability of the family unit
    with which it is proposed that the child will live;

(g) the ability of each person applying for custody
    of or access to the child to act as a parent; and

(h) the relationship by blood or through an adoption
    order between the child and each person who is a party to the application.
    2006, c. 1, s. 3 (1); 2009, c. 11, s. 10.

[20]

The
    trial judge specifically referred to section 24(2) of the CLRA early in his
    judgment. When his reasons are reviewed in their entirety, it is clear that the
    criteria in the sub-section guided his analysis.

[21]

The
    trial judge did consider the allegations of domestic violence. He concluded
    that it was likely that the respondent had been violent towards the appellant
    in the past, but this had not been the case for the three years before the trial.
    Most importantly, he found that the allegations did not and would not impair
    the respondents parenting of the child. I will refer to Dr. Jaffes evidence
    later in connection with the evidence upon which the trial judge based his
    findings.

[22]

Although
    the appellant submits that the credibility analysis was inadequate, the trial judge
    did explain his findings. He reviewed the conflicting evidence including the
    inappropriate conduct on both sides and indicated that it was difficult to make
    reliable credibility findings. He said:

It is fair to say that neither party inspires trust as to their
    truthfulness.  Neither are reliable historians and both have been caught
    misleading the court.

[23]

Still,
    he concluded not without some difficulty that where the evidence conflicts,
    the appellant is to be preferred.

[24]

Therefore,
    contrary to the appellants submissions, the trial judge accepted that the
    violence she alleged probably took place and he preferred her evidence over
    that of the respondent. However, even in light of these findings, he found that
    the child should spend overnights with the father and there would be no risk to
    the child if he did so.

[25]

The
    appellants submission with respect to the sufficiency of reasons is actually a
    complaint that the trial judge made the findings that he did. The reasons are
    sufficient; she does not like the result. I share the views of Doherty J.A.
    when he commented:

I am dubious about the merits or arguments claiming that the
    reasons for judgment are inadequate.  Experience teaches that many of those
    arguments are, in reality, arguments about the merits of the fact finding made
    in those reasons. By framing the argument in terms of the adequacy of the
    reasons, rather than the correctness of the fact finding, an appellant presumably
    hopes to avoid the stringent standard of review applicable to findings of fact.
    (
Law Society of Upper Canada v. Neinstein
2010 ONCA 193 at para 4).

Decision not Supported by the evidence

[26]

The
    overall submission by the appellant is that the trial judge came to the wrong
    conclusion and should not have granted overnights.

[27]

The
    trial judge accepted the evidence of Dr. Butkowsky. I have reviewed this
    evidence. His two reports are thoughtful and comprehensive. He has been
    involved with the parties and the child for nearly all of the childs life. His
    opinion was that the respondent should have overnights. He was of the view that
    the appellant was engaged in ongoing and extraordinary efforts to discredit the
    respondent, in order to prove the validity about her concerns that overnights
    would put the child at risk. Dr. Butkowsky commented  with good reason - that
    this was difficult to reconcile with the extensive amount of time the child
    spent with the respondent in daytime hours.

[28]

Dr.
    Butkowsky proposed a comprehensive parenting plan involving increased
    involvement of the respondent on a phased in basis. He recognized the
    dysfunctional relationship of the parties and proposed ongoing mediation or
    counselling.

[29]

The
    appellant submits that the trial judge placed insufficient weight on the
    evidence of Dr. Jaffe. The trial judge preferred Dr. Butkowsky who had known
    the child and the family for nearly all of the childs life. That he placed
    little weight on the evidence of Dr. Jaffe who never met the child, is not surprising.
    Indeed, it is not clear that Dr. Jaffes evidence was admissible in the first
    place.

[30]

Several
    trial judges have admitted critique evidence and then discounted its weight. However,
    other courts have determined that it is not admissible because it does not meet
    the criteria set out in
R. v. Mohan
[1994] 2 SCR 9. In
Mayfield v.
    Mayfield
(2001) 18 R.F.L. (5
th
) 328, Justice Wein ruled that
    evidence critiquing an assessment report was not admissible. After considering
    the threshold of helpfulness often applied in family law cases, she said:

Prior to the decision in
Mohan
, the general standard
    for admissibility of expert evidence was the relatively low threshold of
    helpfulness..[S]ubsequent to
Mohan
, the Court in effect had been
    asked to function as a gatekeeper,.[T]he standard of helpfulness was
    explicitly rejected as being too low.(para. 34)

[31]

She
    went on to find that critique evidence will rarely be admissible. She said
    that:

[I]n most cases, it is simply not necessary or appropriate to
    have the parties bring forward the evidence of a collateral critiqueit will
    rarely, if ever, be necessary to introduce the critique as original evidence
    or to call the critique as a witness. (para. 44)

[32]

Her
    words were cited with approval by this court in
Sordi v. Sordi
2011
    ONCA 665. This was an appeal from a custody order. The trial judge had refused
    to admit critique evidence. Epstein J.A. strongly supported the view set out
    in
Mayfield
and said:

I find no fault with the trial judges refusal to admit the [critique]
    on the basis of (1) its frailties, and (2) the fact that its value  to impeach
    the report of the court-appointed expert  remained available to the appellant
    through cross-examination and, ultimately, argument. (para.14)

[33]

When
    these considerations are applied to Dr. Jaffes report, it is evident why the
    trial judge gave it little weight. Dr. Jaffes self-described task was to
    raise concerns about the court-appointed assessment. It would be difficult to
    find that such evidence meets the criteria of
Mohan
.

[34]

I
    too support the view that critique evidence is rarely appropriate. It generally
     as here - has little probative value, adds expense and risks elevating the
    animosity between the parties.

[35]

The
    trial judge admitted the evidence and this was in the appellants favour. That
    he gave it little weight was understandable.

[36]

There
    was ample evidence to support the trial judges finding that the parenting plan
    proposed by Dr. Butkowsky be implemented.

No Order for Custody

[37]

The
    appellant submits that the trial judge was required to make a finding of
    custody and that his failure to do so constitutes an error of law.

[38]

The
    Ontario legislation does not require the trial judge to make an order for
    custody. Section 28(1) (a) of the CLRA is permissive, not mandatory: The court
     by order
may
grant the custody of or
    access to the child to one or more persons (emphasis added).

[39]

For
    over twenty years, multi-disciplinary professionals have been urging the courts
    to move away from the highly charged terminology of custody and access. These
    words denote that there are winners and losers when it comes to children. They
    promote an adversarial approach to parenting and do little to benefit the
    child. The danger of this winner/loser syndrome in child custody battles has
    long been recognized.

[40]

It
    was therefore open to the trial judge to adopt the parenting plan proposed by
    the assessor without awarding custody. It was also in keeping with the
    well-recognized view that the word custody denotes winner so consequently
    the other parent is the loser and this syndrome is not in the best interests
    of the child.

Delegating Authority

[41]

The
    appellant submits that the trial judge exceeded his jurisdiction by purporting
    to bind the parties to a private dispute resolution process without the
    parties consent.

[42]

The
    trial judges Final Order included a provision that the assessors recommendations
    be implemented. The recommendations were attached as schedules to the Final
    Order. In issue here is the recommendation that the parties appoint a senior
    member of the Family Law Bar to serve in the role of Mediator/Arbitrator whose
    responsibility would be to oversee the implementation and maintenance of the
    Parenting Plan.

[43]

The
    Court cannot make an order requiring parties to attend mediation/arbitration in
    the absence of consent. However, there was evidence before the trial judge that
    the appellant did consent. This was canvassed with her at several points during
    cross-examination. She was asked how the future parenting would be managed and
    she said repeatedly that she would be willing for the Court to make an order
    requiring her to deal with a mediator, arbitrator or parenting coordinator.

[44]

Given
    the hostilities between the parties, the impugned provision also made good sense.
    It provided the parties with the means by which the parenting plan could be
    implemented.

[45]

Under
    these circumstances, the trial judge was not  as the appellant alleges 
    delegating his authority to a third person.

Change of Name

[46]

I
    see no reason to interfere with the trial judges determination that the
    childs last name should include the respondents. It was relief the respondent
    requested in his answer and about which he gave evidence.

Costs

[47]

The
    appellant seeks to overturn the trial judges determination of costs against
    her. The appellant sought costs of just under $800,000. The respondent sought
    costs of over $900,000. The trial judge ordered that the appellant pay the
    respondent costs fixed at $500,000. He adjusted the amount sought due to the parties
    joint responsibility for the way the trial was managed. He stated that he had
    considered the principle of indemnification, the encouragement of settlement
    and sanctions for inappropriate behaviour. He noted that the respondent was
    completely successful on the issue at the heart of the dispute  overnights.
    The majority of the trial was spent dealing with this issue. The trial judge
    stated that he had considered the various offers made to settle.

[48]

I
    would not interfere with the exercise of discretion of the trial judge in
    connection with costs.

Costs of the Appeal

[49]

Both
    parties put forth submissions with respect to their partial indemnity cost of
    the appeal. The appellant requested $120,000, the respondent requested
    $160,000. These amounts are out of proportion to the issues on the appeal.

Disposition

[50]

I
    would dismiss the appeal with costs payable to the respondent fixed at $40,000,
    inclusive of disbursements and HST.

Released: JMacF April 22, 2015

M.L. Benotto J.A.

I agree. J.
    MacFarland J.A.

I agree. M. Tulloch
    J.A.


